Case 1:18-bk-14408         Doc 43   Filed 01/22/19 Entered 01/23/19 09:52:27       Desc Main
                                    Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: January 22, 2019



________________________________________________________________
                    UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF OHIO
                                               )
     In Re:                                          Case No.: 1-18-bk-14408
                                               )
     FLIPDADDY’S LLC                                 Chapter 11
                 Debtor.                       )
                                                     Judge: Jeffery P. Hopkins
                                               )

        ORDER GRANTING MOTION FOR PRO HAC VICE OF JASON TORF
       Upon consideration of the motion (Doc.9) of Jason M. Torf to appear Pro Hac Vice in

Case No. 18-14408 (Flipdaddy’s LLC), on behalf of Creditor Gordon Food Service; and the

Court being otherwise fully advised in the premises; it is hereby ORDERED:
       1. This Motion is GRANTED; and
       2. Jason M. Torf may appear pro hac vice on behalf of Gordon Food Service in the
above-caption case.


 IT IS SO ORDERED


 Copies to:
 Default list plus Jason Torf
 jtorf@hmblaw.com
